IN THE COURT OF APPEALS OF IOWA

                                    No. 22-0646
                                Filed July 20, 2022


IN THE INTEREST OF C.N.,
Minor Child,

T.M., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Cynthia S. Finley,

District Associate Judge.




       A mother appeals the termination of her parental rights to her toddler son.

AFFIRMED.




       Melody J. Butz of Butz Law Offices, PC, Center Point, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Julie Trachta of Linn County Advocate, Inc. Cedar Rapids, attorney and

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                          2


TABOR, Judge.

         “[N]o one involved in the case believes that [C.N.] would be safe in his

mother’s care.” That realization was the bottom line for the juvenile court in

terminating the mother’s parental rights to her two-year-old son under Iowa Code

section 232.116(1)(h) (2022).1     The mother appeals, arguing that the Iowa

Department of Human Services (DHS) failed to make reasonable efforts to reunify

the family. She also contends it was not in C.N.’s best interests to terminate her

parental rights. Because the DHS provided ample services, including appropriate

visitation, and termination best serves the child’s need for safety and stability, the

juvenile court properly terminated the mother’s parental rights.2

    I.      Facts and Prior Proceedings

         In December 2019 the DHS completed a child abuse investigation naming

two- month-old C.N. as the victim. C.N. had a deep scratch above his ear and

symmetrical bruising on his chest and shoulder area consistent with grabbing,

squeezing, pinching, or being held down with two hands. Two months later, C.N.

again came to the attention of the DHS when he was admitted to the hospital. The

child was diagnosed with failure to thrive, caused by inadequate nutrient intake; he

also had a concerning cut on his frenulum.3 Health officials noted that when C.N.


1 The juvenile court also terminated the parental rights of C.N.’s father, but he does
not appeal.
2 We review termination of parental rights de novo. In re W.M., 957 N.W.2d 305,

312 (Iowa 2021). We give weight to the factual findings of the juvenile court,
though we are not bound by them. Id. The State must prove by clear and
convincing evidence that termination was proper. Id. Evidence is clear and
convincing when there are no serious or substantial doubts as to the correctness
of the conclusions of law drawn from the evidence. Id.
3 Photos in the record show that the frenulum injury occurred on the membrane

beneath the tongue.
                                          3


was born, he was in the ninety-eighth percentile for weight; but when he was

admitted to the hospital that February, he had dropped to the sixth percentile. On

February 12 the Iowa Department of Human Services removed C.N. from his

parents’ care because of that significant weight loss.        The next child abuse

assessment was founded against the parents for physical abuse; denial of critical

care—failure to provide adequate food; and denial of critical care—failure to

provide proper supervision.4

       After a February 21 hearing, the court adjudicated C.N. as a child in need

of assistance under Iowa Code section 232.2(6)(c)(2).           The court cited the

December 2019 child abuse assessment and C.N.’s weight loss as reasons why

returning C.N. to his parents’ care would be contrary to his welfare. The DHS

placed C.N. with his grandparents.       After C.N.’s removal the mother began

participating in services provided by the DHS and having fully supervised visits

with C.N. Because of the COVID-19 pandemic, the DHS changed those sessions

to video visits in March and did not return to in-person until June. Services included

parenting education, YPN classes, and participation in the SafeCare program.5 In

June 2020 the mother ended her relationship with the father, who is an alcoholic,

and that fall moved into a new residence.

       In September 2020 the DHS advanced the mother and C.N. to semi-

supervised visits. But later that month, the DHS found bruising at the center of


4 The allegation of failure to provide proper supervision was also founded against
the child’s daycare provider.
5 The YPN classes included sessions on nutrition, parenting with empathy, shared

decision-making, and how to address children’s behavior problems. The SafeCare
worker explained in her testimony that the program aimed to help the mother learn
how to meet C.N.’s needs and properly supervise him.
                                         4


C.N.’s chest and opened another child abuse assessment. As a result, visits

returned to fully supervised.     During the time from removal until the first

permanency hearing in March 2021, the DHS focused on ensuring the mother was

feeding C.N. enough and providing adequate supervision to avoid injury to C.N.

The social workers also showed the mother techniques for handling C.N. to avoid

accidental harm. On board with the program, the mother attended SafeCare

classes to address the injury issues. She also kept a food log and attended YPN

nutrition classes to make sure C.N. was eating enough.

       At the March 2021 permanency hearing, the court determined that the DHS

had not made reasonable efforts because the service providers had failed to do

enough contemporaneous teaching—that is, they would observe issues, but rather

than correct the mother at that moment, they would send an email after the visit

outlining concerns. The court extended time for reunification, scheduled a review

hearing in October 2021, and set the next permanency hearing for January 2022.

       Following the March hearing, the mother proceeded with semi-supervised

visits, and by July 2021 visits were again unsupervised. The mother documented

all bruises C.N. sustained under her care, most of which she and the DHS ascribed

to normal activity for a toddler. The mother noted a few bruises upon C.N.’s arrival

into her care that she asked the DHS to investigate. But the DHS believed those

marks were also normal injuries for a toddler and did not investigate. The mother

also documented and reported some bruising that the DHS did find concerning.

But she and the DHS disagreed about the source. For instance, one child abuse

assessment first identified the mother as the perpetrator for bruising that she says

she reported and argues she could not have caused. The DHS counters that she
                                         5


documented the bruising but did not report it. Beyond the bruising, the DHS had

renewed supervision worries after a worker did a drop-in visit and spotted C.N. in

front of the house, out of sight of the mother, who was around the side. Then in

mid-July 2021, the DHS noted a troubling bruise on C.N.’s leg and opened a new

child abuse assessment. It then moved visits back to fully supervised. Another

child abuse assessment arose in February 2022 when C.N. experienced bruising

during a supervised visit with the mother.

      Competing narratives emerged.          On one side, the mother identified a

pattern that each time visits progressed, the DHS pointed to unexplained bruising

and reimposed supervision. On the other side, the DHS observed that C.N.

incurred more injuries when the mother’s visits were unsupervised. The mother

and the DHS debate the cause of C.N.’s injuries and the mother’s culpability. True,

all but one of the child abuse assessments for physical abuse identify an “unknown

perpetrator,” and the mother was appealing the one identifying her as the

perpetrator at the time of the final permanency hearing.          But two of the

assessments for lack of supervision remain founded against the mother. The DHS

posits that even without establishing the mother as the perpetrator, the injuries

leading to the child abuse assessments for physical abuse still present supervision

concerns. Additionally, some of the injuries that the DHS found troubling were

documented by the mother but not reported until she was asked about them.

      At the October 2021 review hearing, the court found that the DHS had

satisfied the reasonable-efforts requirement and the mother had not requested

additional services. The mother contends in her brief that she objected to that
                                            6


finding at the hearing.6 The mother filed a “report and request for services” asking

for progression of visits and that “suitable others” be allowed to attend the visits.

She filed this request in December 2021, one month before the permanency

hearing. After combined permanency and termination hearings in January and

March 2022, the juvenile court issued an order terminating parental rights. The

mother appeals.

     II.      Analysis

           We usually follow a three-step analysis in termination cases. First, we must

decide whether a ground exists under Iowa Code section 232.116(1) for

terminating parental rights. In re P.L., 778 N.W.2d 33, 39 (Iowa 2010). If so, we

examine whether termination is in the child’s best interests.             Iowa Code

§ 232.116(2).        When making that determination we must “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Id. We must then decide whether any factor

listed in section 232.116(3) applies to allow us to avoid terminating parental rights.

P.L., 778 N.W.2d at 39.

           Here, the mother challenges two findings by the juvenile court: (1) that the

DHS made reasonable efforts toward reunification and (2) that termination was in

C.N.’s best interests. The court terminated the mother’s parental rights under

section 232.116(1)(h), which requires the State to show:

                  (1) The child is three years of age or younger.
                  (2) The child has been adjudicated a child in need of
           assistance pursuant to section 232.96.

6   This objection was not included in the record.
                                          7


               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

       The mother does not directly dispute any of these elements.          But her

challenge to the reasonable-efforts finding implicates the last element of

section 232.116(1)(h). See In re C.B., 611 N.W.2d 489, 493 (Iowa 2000) (“The

State must show reasonable efforts as a part of its ultimate proof the child cannot

be safely returned to the care of a parent.”).

          A. Reasonable Efforts

       When deciding that a child cannot be returned to parental custody, the court

must find that the DHS made reasonable efforts toward reunification. Iowa Code

§ 232.104(1)(c). But reasonable efforts are not “a strict substantive requirement

of termination.” C.B., 611 N.W.2d at 493. Rather, they are a factor that impacts

whether the State has met its burden in showing that the child cannot be returned

to the parents. Id. While “reasonable efforts” often focus on providing mothers

and fathers with services to help improve their parenting, the phrase also includes

visitation aimed at helping reunite the family. Id. That visitation must be monitored

as necessary to protect the child from harm. Id.

       The mother alleges that the DHS did not make reasonable efforts because

it did not offer unsupervised visits with C.N. so that she could showcase her ability

to safely care for him. The State counters that “[t]he mother has been given two

years of intensive services and, despite enthusiastic engagement in these
                                         8


services, she has very simply proven unable to demonstrate an ability to keep C.N.

safe in her care.”7

       The juvenile court may deny a reasonable-efforts argument when the parent

fails to progress through services or incorporate the learned skills into their

parenting. See In re K.M., No. 17-0079, 2017 WL 1403647, at *2 (Iowa Ct. App.

Apr. 19, 2017) (rejecting a mother’s reasonable efforts challenge because she

failed to progress in therapy and was not implementing skills she had been

learning). C.N.’s mother faces that situation. She has been receiving services for

close to two years and yet, despite her stellar record in parenting classes and her

commendable work in therapy, she has been unable to keep C.N. out of dangerous

situations around the house. The guardian ad litem (GAL) states that “whenever

[the mother] has progressed beyond fully supervised interactions that progression

has been followed by reports of [C.N.] receiving bumps, bruises, scratches, and

other minor injuries or marks while in [the mother’s] care.” In short, the mother has

failed to bring what she has learned about appropriate handling and supervision of

toddlers into how she handles and supervises C.N.8

       The mother also argues that she should have been allowed to have

appropriate friends and family members oversee her visits with C.N. But it is

unclear if that oversight would have improved the services she was receiving from


7 The State also underscores “repeated problems with C.N. returning from visits—
particularly those which are not fully supervised—hungry.” And the mother
sometimes resisted feeding suggestions offered by professionals, resurrecting
concerns from C.N.’s early failure-to-thrive diagnosis.
8 The mother also disagrees with the juvenile court’s finding that she made an

inappropriate social media post showing a baby cradle attached to a catapult. We
could find no such post in the record and do not consider that finding. Yet other
evidence shows that C.N. is not safe in his mother’s care.
                                          9


the DHS.     The mother’s key concern is that the DHS favored the paternal

grandparents, so she needed people who could observe her interactions with C.N.

and report fairly to the court. The DHS denied her request, stating that they did

not believe the people recommended by the mother would report any safety

concerns. Whether or not this is a sufficient reason for denying her request, we

are not convinced the mother’s proposal would have led to unsupervised visitation.

As a means of neutral observation, she installed security cameras in her home to

record interactions with C.N. Yet her security footage did not support her argument

that her visits should have progressed.

       Demands for reasonable efforts must be taken seriously. But they cannot

be a stall tactic. When the time frames built into section 232.116(1) have expired

and the parent has not met expectations, the child deserves to have the State

promptly pursue termination. In re J.L.W., 570 N.W.2d 778, 781 (Iowa Ct. App.

1997), overruled on other grounds by P.L., 778 N.W.2d at 39-40. Our courts can

only extend so much patience while parents try to meet a minimum standard of

safe parenting. Id. Here the statutory period has more than passed and the mother

has made little progress on the seminal issue. The facts do not reflect that

progression of visits or supervision by third parties would be safe or would help the

mother improve her parenting skills.          We thus reject her reasonable-efforts

challenge.

           B. Best Interests of the Child and Parent-Child Bond

       Next, the mother contends it was not in C.N.’s best interests to terminate

her parental rights.    Even when a statutory ground for termination is met,

termination must also be in the child’s best interests. P.L., 778 N.W.2d at 37. In
                                        10


deciding best interests, we do not use our own “unstructured” test. Id. Rather, we

rely on the framework established in section 232.116(2). Id.

      The mother argues it is not in C.N.’s best interest to remain with his

grandparents. She claims he sustained most of his bruises while with them so he

is unsafe in their care. That claim is not supported by the record. At best, the

record shows that the mother questioned C.N.’s safety with the grandparents and

that she had not been identified as the perpetrator for some of C.N.’s injuries,

leaving open the possibility that they were caused by someone else. But that is

not proof the grandparents were unsafe caregivers.

      After reviewing the record, we believe C.N.’s interests will best be served

by termination of his mother’s parental rights. He is safe and doing well with his

paternal grandparents. He has spent most of his life in their care and at the time

of the permanency hearing they were becoming licensed to adopt him.

      As part of her best-interests argument, the mother highlights her close bond

with C.N.9 The record confirms that C.N. “does get excited” to see his mother. But

a bond is not enough to overcome grounds for termination. The mother must prove

by “clear and convincing evidence that the termination would be detrimental to the

child at the time due to the closeness of the parent-child relationship.” Iowa Code

§ 232.116(3)(c). In that circumstance the court may choose not to terminate, but

need not take that route. In re A.R., 932 N.W.2d 588, 591 (Iowa Ct. App. 2019).

When analyzing this factor, we must determine “whether the child will be


9  The mother’s argument conflates the best-interests determination under
section 232.116(2) with an examination of the bond between parent and child
discussed in the permissive factors of subsection (3).    See Iowa Code
§ 232.116(3)(c).
                                         11


disadvantaged by termination, and whether the disadvantage overcomes” the

mother’s inability to safely parent C.N. In re D.W., 791 N.W.2d 703, 709 (Iowa

2010). The mother does not offer clear and convincing evidence that the harm of

severing their relationship outweighs the nagging safety concerns of returning C.N.

to her care.

       And speaking of bonds, C.N. is “very bonded” with his grandparents. In

fact, his demeanor is more upbeat when in their care. As the GAL noted, C.N. is

quieter, less independent, and more reserved in his mother’s care. With his

grandparents C.N. is “active, smiling, laughing, silly and acts like a typical active

toddler.” That difference signals that moving toward adoption will promote his

positive emotional growth.

       In sum, the DHS made reasonable efforts to reunite the mother and C.N.,

and it is in the child’s best interest to terminate the mother’s parental rights.

Accordingly, we affirm the termination of parental rights.

       AFFIRMED.